Citation Nr: 1413236	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-36 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a higher initial rating, greater than 50 percent for Posttraumatic Stress Disorder (PTSD) with alcohol dependence.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted service connection for PTSD and assigned an initial rating.  The Veteran appealed the initial rating assigned in this decision, and the matter is now before the Board.
 
The Veteran testified via video conference from the RO in Albany, New York before the undersigned Acting Veterans Law Judge in January 2014.  A transcript of that hearing has been associated with the claims file.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include copious records of VA treatment between 2006 and 2013.  These documents are considered to be part of the claims file, and as such have been considered as part of the present appeal. 


FINDINGS OF FACT

1.  Throughout the entire initial rating period, PTSD has been productive of occupational and social impairment, with deficiencies in most areas such as work, school, family relations, and mood.  Symptoms have not included suicidal ideation or obsessional rituals, however the record reflects chronic panic attacks and depression, with difficulty adapting to stressful circumstances, and GAF scores between 60 and 43.

2.  The Veteran is unable to obtain or maintain substantially gainful employment as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for PTSD have been met through the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for TDIU have been met throughout the period on appeal for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating for PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's appeal for a higher initial rating for PTSD is an appeal from the initial assignment of a disability rating in February 2009.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).

In the February 2009 decision on appeal, the Veteran was awarded service connection for PTSD and granted an initial evaluation of 30 percent, effective May 16, 2008.  That evaluation was subsequently increased, in a decision of July 2010, to 50 percent.  The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9411.  Under this General Rating Formula, a 50 percent evaluation is provided on evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2013).

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  Id.

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

Here, the record reflects GAF scores during the period on appeal ranging from 43 to 60.  GAF scores between 50 and 41 represent Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), whereas GAF scores from 51 to 60 represent moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501 (West 2002); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

The Board finds that throughout the initial rating period on appeal, the Veteran's PTSD with alcohol dependence has been 70 percent disabling for the reasons discussed below.

On VA examination in October 2008, the Veteran was reported to have good relationships with friends and family.  The Veteran's speech, psychomotor activity, thought process, and thought content were unremarkable.  Affect and memory were normal, there was no evidence that the Veteran was experiencing delusions or hallucinations, and the Veteran denied homicidal or suicidal thoughts.  The Veteran reported panic attacks every few days, and reported that such attacks affected his sleep.  Impulse control was good, though the Veteran had significant problems with motivation.  He often became irritable and at times was anxious.  Mental status examination was unremarkable, but the Veteran reported recurrent intrusive distressing recollections of events, inmates, and thoughts associated with in-service stressors.  He actively avoided thoughts, feelings, and conversations associated with trauma, and experienced feelings of detachment and estrangement from others.  The Veteran was irritable, hypervigilant, had difficulty concentrating and an exaggerated startle response.  His symptoms caused significant distress or impairment in social, occupational and other important areas of functioning.  The Veteran's GAF score was 60.

A July 2008 letter from the Veteran's VA readjustment counseling therapist and a VA psychologist reflected that the Veteran's work history had been affected by a lack of focus and maladjustment to authority figures.  During the preceding 20 years, the Veteran had held 19 jobs and continuously fell into conflicts with those around him.  The therapist reported exaggerated startle response, hypervigilence, concentration and short term memory deficits, anxiety and depression.  There were frequent panic attacks and nightmares related to combat experiences and the Veteran used alcohol to self-medicate.  The letter's authors opined that the Veteran's GAF was 46.

A VA treatment note of July 2008 records the Veteran's endorsements of flashbacks, anxiety, dysthymia and insomnia.  At that time he was drinking about seven drinks of scotch a day and had not gone a day without drinking scotch since around 2001.  His GAF was 50

During a VA examination in March 2010, the Veteran reported nightmares every night, flashbacks about five times a week - both at night and during the day - lasting from several hours to a few minutes.  The Veteran thought about the past and felt depressed.  The Veteran reported having a good relationship with his wife and that he maintained a relationship with one friend from high school, whom he saw about once a month.  Psychosocial functioning was fair, but the Veteran no longer participated in most of the recreational activities he once enjoyed.  Speech was clear and coherent, his attitude was cooperative, and he became tearful on several occasions during the examination.  The Veteran reported fluctuating levels of concentration and panic attacks a few times a week.  The Veteran endorsed recurrent and intrusive thoughts, persistent avoidance of stimuli, and increased arousal making it difficult for him to fall asleep.

VA treatment records reflect a GAF score of 50 in March 2010 and 43 in September 2010.  A July 2013 VA treatment record showed that the Veteran was suffering from irritability and anxiety, significantly vivid intrusive thoughts regarding past losses both in combat as well as in civilian life, insomnia with nightmares, hypervigilence, getting up at night to check the doors and windows for safety, hyperactive startle response, and depressed mood.  His GAF was 53.

A January 2014 letter from two VA readjustment counselors indicated that the Veteran had symptoms including depression, anxiety, and loss of interest in previously enjoyed activities.  He had a history of avoidance behaviors, and in the preceding year had been steadily isolated.  The Veteran continued to wake regularly due to combat-related nightmares and his symptoms were said to "significantly interfere[]" with occupational and social functioning.

Finally, during the January 2014 hearing, the Veteran provided credible and persuasive testimony regarding the severity of the PTSD symptoms and their detrimental effect on his occupational and social functioning.  

The Veteran is competent to describe symptoms which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  To that end, the Board notes that in his January 2014 hearing before the undersigned the Veteran endorsed sleep disturbances with nightmares, and a loss of friendships with all but a few fellow-Vietnam veterans.  He reported last working in 1995 or 1996; but since that time he has lived entirely off of age-based Social Security benefits.  The Veteran indicated that he self-medicates with alcohol and reported panic attacks.

Based on the foregoing, the Veteran's PTSD has been manifest by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, and mood.  Symptoms have not included suicidal ideation or obsessional rituals, however the record reflects chronic panic attacks and depression, with difficulty adapting to stressful circumstances.  Accordingly, the Veteran's overall disability picture is most accurately reflected by the criteria which describe a 70 percent rating under DC 9411.

While a 70 percent rating is warranted, a higher rating - i.e. a 100 percent rating - is not.  Specifically, the Veteran has shown none of the hallmarks of a 100 percent rating, including gross impairment in thought processes or communication, delusions or hallucinations, inappropriate behavior, being in persistent danger of hurting himself or others, an inability to perform activities of daily living, disorientation to time or place, or memory loss of such severity that he forgets his own name or occupation or the names of family members .  See 38 C.F.R. § 4.130.

Particularly informative of the Veteran's level of disability are GAF scores throughout the record ranging from 43 to 60, indicating symptoms ranging from serious to moderate.  While these GAF scores are consistent with a 70 percent rating, the Veteran's overall disability picture indicates that the level of disability does not reach 100 percent as defined under the DC 9411.

Accordingly the Board concludes that the Veteran's PTSD has been 70 percent disabling throughout the entire initial rating period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here the schedular rating criteria used to rate the Veteran's service-connected PTSD above, reasonably describe and assess the Veteran's disability level and symptomatology.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, the evidence adequately reflects the symptoms of the Veteran's PTSD include nightmares, intrusive thoughts, anger, irritability, social isolation, hypervigilence, hyperarousal, excessive startle response, decreased concentration, anxiety, and depressed mood.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  The schedular rating criteria include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442 ; see also 38 C.F.R. § 4.21 (2013).  Additionally, the Board has considered GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the acquired psychiatric disorder.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's PTSD, and referral for consideration of an extra-schedular evaluation is not warranted.

Entitlement to TDIU

The Veteran contends that his PTSD has caused him to be unable to maintain gainful employment.  TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2013).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Board observes that a claim for TDIU is essentially a claim for an increased rating insofar as it acts as alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).

In the immediate decision, the Board has granted the Veteran a 70 percent evaluation for PTSD, and thus the schedular criteria for TDIU are met.  Further, the Board finds that the criteria for the award of TDIU have been met for the reasons discussed below.  

The record reflects that during his March 2010 VA examination, the Veteran reported an employment history consisting of more than 20 jobs, each lasting for only a couple of years - having been fired two to three times for not getting along with bosses.  The Veteran had last been employed in June 2008 and stated that he no longer worked due to the lack of employment opportunities.  The Veteran reported no longer caring to find employment, and that doing so had become too discouraging.  

A report of VA treatment from September 2010 reflected that the Veteran had lost at least four jobs due to problems getting along with others.  The evaluating healthcare provider stated that the Veteran "continued to suffer from all the signs and symptoms of PTSD," and was "now unable to work due to PTSD and secondary depression."

The Board finds that, as the competent and credible evidence of record reflects, the Veteran's PTSD and associated symptomatology have rendered him unable to work, and therefore a total disability rating for individual unemployability is warranted.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in May 2008, prior to the initial adjudication of the claims on appeal.  The Veteran's initial raring appeal, however, arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in October 2008 and March 2010 during which examiners conducted physical examinations of the Veteran, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  During his testimony before the undersigned, the Veteran and his representative questioned the sufficiency of the March 2010 VA examination.  The Board has reviewed the report of the VA examiner and finds the examination to have been adequate for rating purposes.  While neither the October 2008 nor March 2010 VA examiner was provided the Veteran's claims file for review, accurate histories were elicited from the Veteran regarding his PTSD.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Furthermore, the March 2010 examiner indicated that she did review the Veteran's VA treatment records.  In finding that these examinations are adequate for rating purposes the Board notes that both examination reports fully described the Veteran's disability picture, and that such descriptions were not inconsistent with additional evidence of record - to include the Veteran's own testimony.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

Finally, with regard to the issue of entitlement to TDIU, the Board is granting, in full, the benefit sought on appeal and VA has no further duty to notify or assist.


	(CONTINUED ON NEXT PAGE)


ORDER

An initial rating of 70 percent, and no higher, for PTSD disability is granted.

Entitlement to TDIU is granted.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


